t c summary opinion united_states tax_court hattie m bonds petitioner v commissioner of internal revenue respondent docket no 15479-09s filed date hattie m bonds pro_se melissa j hedtke for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in and accuracy-related_penalties on petitioner’s federal income taxes as follows year deficiency penalty - sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure the issues raised by the pleadings and tried to the court are as follows whether petitioner held certain real_property for the production_of_income if so whether losses claimed by petitioner in respect of such real_property are subject_to the passive_activity_loss rules of sec_469 if not or if excepted therefrom whether petitioner substantiated losses claimed in respect of such real_property and whether petitioner is liable for accuracy-related_penalties under sec_6662 we note that the notice_of_deficiency made other adjustments to income but that petitioner never challenged those adjustments either in the petition or at trial or even on brief thus for and respondent determined that petitioner failed to report ira_distributions of dollar_figure and dollar_figure and qualified dividends of dollar_figure and dollar_figure respectively also for and respondent determined that petitioner was liable for the 10-percent additional tax under sec_72 on early distributions from a qualified_retirement_plan continued accordingly those adjustments are deemed to be conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded mcneil v commissioner tcmemo_2011_150 n issues not raised on brief or at trial are deemed conceded background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of minnesota when the petition was filed in or about petitioner moved to minnesota and since then has resided and worked in the metropolitan minneapolis-st paul area during and the taxable years in issue petitioner worked full time as a vice principal at a high school in minneapolis earning dollar_figure in and dollar_figure in prior to moving to minnesota petitioner lived in kansas city missouri where she grew up much if not most of her continued additionally for respondent determined that petitioner failed to report interest_income of dollar_figure finally respondent partially disallowed itemized_deductions claimed by petitioner on schedules a itemized_deductions for charitable_contributions in and certain of the foregoing adjustments served to increase petitioner’s adjusted_gross_income thereby increasing the 2-percent floor on miscellaneous_itemized_deductions see sec_67 and hence decreasing the allowable amounts but this was a purely mechanical matter family remains there specifically during and petitioner’s parents lived in the kansas city area along with three of her four siblings and tons of relatives petitioner also has lifelong friends there while living in the kansas city area petitioner purchased a single-family house kansas city house in the early or mid-1980s and lived in it until she relocated to minnesota although it has a kansas city mailing address the house is located outside the city limits within a rural subdivision southwest of the kansas city airport in platte county the kansas city house is described by the county assessor as a one-story residence built in having a stud frame with a total floor area of big_number square feet a basement garage and an appraised value as of date of dollar_figure petitioner held onto the kansas city house when she relocated to minnesota and she continues to own it to this day however she has not made personal_use of it since moving rather after she relocated petitioner rented the kansas city house to various tenants through or since then the house has not been rented petitioner attributes her failure to rent the property during the last or years to a number of factors including the economy i think the economy was getting a little bit difficult and it became a little bit hard to rent the property’s location there’s no bus line around there and it’s rural and people don’t really want to be there and the disinclination of realtors to accept a listing for the property the realtors they say that it’s really hard to lease out too petitioner has never listed the kansas city house for sale however on one occasion she did speak with a realtor and concluded that the appreciation of the house over the years since her relocation to minnesota was such that its sale would yield a handsome gain during and petitioner traveled from minnesota to kansas city several times a year a round-trip distance of some miles in kansas city petitioner would stay with her mother as the kansas city house was unfurnished when in the area petitioner would post flyers advertising the house for rent at other times petitioner might arrange for flyers to be posted petitioner filed form sec_1040 u s individual_income_tax_return for and and attached to each of those returns a schedule e supplemental income and loss in respect of the kansas city house without regard to the schedules e petitioner reported adjusted_gross_income of dollar_figure for and dollar_figure and neither the schedule e for nor the schedule e for reported any rents received however both schedules e claimed losses attributable to a variety of expenses and depreciation as follows expenses advertising dollar_figure dollar_figure auto travel big_number big_number cleaning maintenance insurance mortgage interest big_number big_number taxe sec_935 utilities big_number big_number lodging in day big_number big_number meals at half big_number big_number big_number depreciation big_number loss dollar_figure dollar_figure petitioner’s returns for and were prepared by a tax professional in the notice_of_deficiency respondent disallowed the claimed rental losses on the basis that the kansas city house was not held_for_the_production_of_income the losses resulted from a passive_activity and the losses lacked substantiation however respondent did allow the deductions claimed for real_estate_taxes and mortgage interest but those deductions were recharacterized as itemized_deductions allowable only on schedules a for respondent allowed mortgage interest in respect of the kansas city house of dollar_figure an amount greater than that claimed by petitioner on her return discussion i burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of showing that those determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor has she established her compliance with its requirements accordingly petitioner bears the burden_of_proof see rule a welch v helvering supra pincite ii deductibility of claimed rental losses a sec_212 respondent contends that petitioner did not hold the kansas city house for production_of_income in and suggesting that petitioner held the property instead for personal reasons related to the presence of family and friends in the area and the desire to eventually retire there in contrast petitioner insists that after relocating some years ago she is a minnesotan and does not presently contemplate returning to the kansas city area upon retirement further given that the kansas city house remains unfurnished petitioner contends that she had no economic reason not to try to rent the property in the case of an individual sec_212 allows as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and for purposes of this section the term income includes not only income of the current_year but also income that may be realized in a subsequent year sec_1_212-1 income_tax regs see bradley v commissioner tcmemo_1998_170 the term ‘held for the production of income’ includes held for appreciation in value o rdinary and necessary expenses paid_or_incurred in the management conservation or maintenance of a building devoted to rental purposes are deductible notwithstanding that there is actually no income therefrom in the taxable_year sec_1_212-1 income_tax regs the fact that a building may have been formerly held by the taxpayer for use as a home is no bar to the deductibility of ordinary and necessary expenses if the property is subsequently converted and held for production_of_income murphy v commissioner tcmemo_1993_292 sec_1 h income_tax regs in the instant case the record establishes that petitioner converted the kansas city house from personal_use to property held for production_of_income when she relocated to minnesota around at that time and through or petitioner rented the property to various tenants at various times since petitioner has not derived any rental income however given the property’s postconversion appreciation the possibility of gain upon sale distinctly existed in and it may be that an abandonment by petitioner of any meaningful attempt to rent the kansas city house coupled with the collapse of the real_estate market might negate a finding for some future year that the property was held for production_of_income but for and the record supports such a finding and we so hold b sec_469 the fact that we reject respondent’s sec_212 determination does not end our inquiry as respondent also relies on sec_469 accordingly we turn now to that section sec_469 generally disallows for the taxable_year any passive_activity_loss sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 or to the extent provided in regulations any activity with respect to which expenses are allowable as a deduction under sec_212 sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 there are two principal exceptions to the general_rule that rental activities are per se passive activities real_estate_professional the first exception to the general_rule is found in sec_469 under that section the rental activities of taxpayers in real_property trades_or_businesses so-called real_estate professionals are not treated as per se passive activities but rather as trade_or_business activities subject_to the material_participation requirements of sec_469 sec_469 see also sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 a taxpayer must satisfy both requirements of sec_469 in order to qualify as a real_estate_professional in the present case petitioner does not contend that she is a real_estate_professional and the record does not establish that she is for one thing petitioner was employed in and and worked full time as a vice principal at a high school in minneapolis earning approximately dollar_figure each year a trade_or_business includes being an employee 66_tc_652 affd 601_f2d_734 5th cir fowler v commissioner tcmemo_2002_223 thus it cannot be said that petitioner devoted more than one-half of her total personal services working hours to the kansas city house see sec_469 anyika v commissioner tcmemo_2011_69 second there is nothing in the record to support a finding that petitioner satisfied the conjunctive requirement of sec_469 ie the 750-hour service performance requirement for each of the years in issue given the fact that petitioner worked full time at what must have been a demanding job as a vice principal of a high school it seems virtually impossible that she would have had time to devote the equivalent of ninety-four 8-hour days to the kansas city house but we need not presume because petitioner never alleged that she even maintained a log or a calendar or otherwise kept track of the time devoted to the property and the law is clear that the regulations do not allow a postevent ballpark guesstimate of the time committed to material_participation in a rental_activity 135_tc_365 offset for rental_real_estate_activities the second exception albeit a potentially limited one to the general_rule that rental_real_estate_activities are per se passive activities and therefore subject_to the disallowance rule_of sec_469 is found in sec_469 thus a taxpayer who actively participates in a rental real_estate activity may deduct a maximum loss of dollar_figure per year related to the activity see sec_469 and this exception is subject_to phaseout when the taxpayer’s adjusted_gross_income determined without regard to any passive_activity_loss exceeds dollar_figure sec_469 the active_participation standard can be satisfied without regular continuous and substantial involvement in an activity the standard is satisfied if the taxpayer participates in a significant and bona_fide sense in making management decisions such as approving new tenants deciding on rental terms approving capital expenditures or arranging for others to provide services such as repairs madler v commissioner tcmemo_1998_112 in the instant case it is clear that petitioner owns the kansas city house and that she is the one who is not only responsible for making all management decisions but who in fact makes such decisions we therefore find that petitioner satisfied the active_participation standard in and and is therefore entitled to offset her nonpassive_income for and by her substantiated rental losses subject_to the phaseout limitation potentially applicable only in c substantiation finally insofar as the deductibility of the claimed rental losses is concerned we turn to the matter of substantiation here respondent concedes that petitioner substantiated the payment of mortgage interest of dollar_figure and dollar_figure for and respectively and real_estate_taxes of dollar_figure for each year we turn therefore to the remaining deductions all of which are disputed we begin by observing that if in the absence of required records a taxpayer provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however the court may bear heavily against the taxpayer whose inexactitude is of his or her own making id before doing so we must have some basis upon which an estimate may be made respondent did not concede that those deductions are allowable on schedule e but our analysis above makes clear that all deductions allowable in respect of the kansas city house properly reside on schedule e and not on schedule a 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir notwithstanding the foregoing in the case of certain expenses sec_274 expressly overrides the so-called cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date specifically and as pertinent herein sec_274 provides that no deduction is allowable for traveling expenses including meals_and_lodging while away from home or with respect to listed_property such as a passenger_automobile see sec_280f unless the deduction is substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder in the instant case the documentary_evidence regarding the disputed deductions is relatively scant at trial petitioner testified that she kept her tax records in the basement of her home in minnesota and that the basement was flooded on three separate occasions once when a sump pump failed once when her hot water tank failed and once after a big storm which soaked certain of her records prompting her to throw them out however it remains unclear why petitioner could not have reconstructed at least some of her records by contacting third- party payees such as insurance and utility companies indeed at trial petitioner did not testify that she made serious attempts to do so insofar as utilities are concerned the kansas city house was not occupied during and and it was located in a rural_area it is not clear from the record what utilities may have been necessary and whether if the house utilized a well and a septic field utilities expenses such as water and sewer charges would have even been incurred on the other hand given weather extremes in the midcontinent the kansas city house would have needed some source of power for heat during the winter and for other essential requirements in the absence of adequate_records which should have been easily obtainable from third- party payees we allow dollar_figure for utilities expenses for each year insofar as insurance is concerned the kansas city house was mortgaged and the mortgagee would undoubtedly have required some form of fire and casualty insurance in the absence of adequate_records which should have been easily obtainable from third- party payees we allow dollar_figure for each year as just mentioned the kansas city house was not occupied and would not therefore have required much care insofar a sec_5 it should be recalled that the schedules e listed deductions for insurance and utilities expenses for both and cleaning was concerned but the grass did need to be cut and other such maintenance performed in the absence of adequate_records we allow dollar_figure for each year petitioner made an effort to rent the kansas city house by posting flyers or having flyers posted in the area in the absence of adequate_records we allow dollar_figure for advertising expenses for each year regarding the deduction for lodging in day petitioner offered four petty cash form receipts each dated without further specification and containing only the word lodging without further description none of these receipts is signed and each is for some even multiple of dollar_figure eg dollar_figure although we accept petitioner’s testimony that she stayed with her mother when in kansas city we question whether petitioner was charged by her mother for doing so and we most certainly do not accept the receipts as probative of any deductible expense see 87_tc_74 58_tc_560 kropp v commissioner tcmemo_2000_148 in short we are not convinced that any amounts given by petitioner to her mother were motivated by other than love and affection accordingly we allow nothing for lodging_expenses insofar as depreciation is concerned the record is silent regarding petitioner’s basis in the kansas city house or its fair_market_value upon conversion from personal_use to production-of- income use see halle v commissioner tcmemo_1996_116 basis_of_property converted from personal_use is the lesser_of adjusted_basis or fair_market_value on the date of conversion lacking any evidence upon which to decide the amount of an appropriate allowance an estimate on our part would constitute a sheer guess and therefore be proscribed largesse see williams v united_states supra pincite vanicek v commissioner supra pincite see also rule c statements in briefs do not constitute evidence finally we consider the expenses claimed for auto travel and meals we accept the fact that it was prudent to inspect the kansas city house from time to time and to address any issues that ownership of property inevitably engenders however there was obviously also a personal dimension to petitioner’s trips to kansas city and it is not possible to decide whether a particular trip was principally personal or investment related but such quandary is one reason why the heightened substantiation requirements of sec_274 exist in the absence of the records that such section demands we have no discretion to make an allowance as much as we might wish to further if we credit petitioner’s claim regarding the repeated flooding of her basement the law is clear that a taxpayer must still first demonstrate that the taxpayer maintained records during the years in issue that were sufficient to meet the strict substantiation requirements of sec_274 for travel and automobile use and then reasonably and creditably reconstruct those records through secondary evidence to show claimed expenditures and use 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date see 65_tc_342 fernandez v commissioner tcmemo_2011_216 davis v commissioner tcmemo_2006_272 at trial petitioner never testified about what type of required records eg account book diary log or trip sheets that she might have maintained we are therefore unable to make a finding that she satisfied the heightened substantiation requirements of sec_274 prior to any flood and the absence of a reasonable and creditable reconstruction of expenditures and use further precludes us from making any allowance if we were so inclined in sum petitioner is entitled to deduct only the following expenses on her schedules e for the years in issue expenses advertising dollar_figure dollar_figure cleaning maintenance insurance mortgage interest big_number big_number taxe sec_935 utilities big_number big_number dollar_figure dollar_figure iii accuracy-related_penalty sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs the taxpayer bears the burden of proving that he or she acted with reasonable_cause and in good_faith rule a welch v helvering u s pincite 116_tc_438 see sec_7491 regarding the commissioner’s burden of production petitioner did not address the accuracy-related_penalty issue either at trial or on brief nor did she raise it in her petition implying only that in the absence of an underpayment there can be no penalty but as mentioned much earlier see supra note and associated text petitioner is deemed to have conceded certain adjustments in the deficiency_notice that she never sought to challenge clearly as to the underpayments attributable to those adjustments we conclude that respondent has carried his burden of production and that petitioner has failed to satisfy her burden_of_proof as to the underpayments attributable to the schedule e adjustments we likewise conclude that imposition of the accuracy-related_penalties is warranted here petitioner’s reticence in addressing the matter directly weighs heavily against her as does not merely her lack of substantiating records but her failure to seriously attempt to reasonably and creditably reconstruct essential records through secondary evidence conclusion we have considered all of the arguments made by the parties and to the extent that we have not specifically addressed any of those arguments we conclude that they are moot irrelevant or without merit to give effect to the foregoing decision will be entered under rule
